EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/415667, filed on 5/17/2019 in which claims1-20 are presented for examination.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
The examiner notes no claims invokes 35 USC § 112 6th paragraph.
Drawings
Drawings filed on 5/17/2019 is accepted by the examiner.
IDS
References cited in the IDS filed on 5/17/2019 have been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
Prior arts of record and further search does not explicitly teach the following limitation(s) – “a processor configured to determine, via a cognitive engine, whether or not to provide access to the data of the user based on context associated with the user, and, in response to a determination to provide access to the data of the user, invoke chaincode which retrieves access to the data of the user from a blockchain and provides the requestor with access to the data of the user” in claims 1, 9, and 17, in view of all other limitations of claims 1, 9, and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Padmanabhan (US 2019/0236598 A1) discloses consent management and permission provision handling based on user ID authenticated at the user’s local site in order to provide a sensitive user data stored in a blockchain storage (see Figs 7A, 7B, 8A and para. [0169]-[0172], [0215]-[0217] but is silent about context engine that can condition user data access to user data on the context of user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Examiner, Art Unit 2497